Opinion by
Henderson, J.,
That Fannie Braker was the owner of the demised premises for the period covered by the claim for rent was clearly established at the trial and not disputed. Her husband testified that she was the owner of the property; that at the time it was bought by her the appellant was in possession and the deed to her was offered in evidence from the record of the recorder’s office. The effect of this conveyance was to transfer to her the land subject to the lease then held by the tenant and it was not necessary that a written assignment of the lease be executed and delivered to her to entitle her to the rent accruing after the delivery of the deed. The statute of 32 Henry VIII, chap. 34, gives the grantees of reversions the advantage of the conditions to be performed by lessees and this statute is in force in Pennsylvania: 3 Binney, Appendix, 620. Under this statute an action may be maintained on the lease in favor of the vendee against the lessee on such covenants in the lease as run with the demised estate and the covenant for the payment of rent is one of these: Trickett on Landlord and Tenant, sec. 616. Moreover, the tenant made attornment to the new landlord by the • payment of rent to her agent from time to time and while ■ under the statute of 4 Anne, chap. 16, sec. 9, all convey- ■ anees of remainders or reversions are good and effectual without the attornment of the tenant and attornment is therefore unnecessary, when made it is the assent of the *218tenant to the alienation and the acceptance of the alienee as the new landlord leaving the lease itself untouched in other respects. It does not operate as the creation of a new lease but applies the existing lease to the new conditions : Tilford y. Fleming, 64 Pa. 300. The action could not be defeated therefore by the failure to prove a formal assignment of the lease.
Objection is made that the action is brought in the name of the husband and agent of the owner and not in her own name. It was a mistake to include the name of the agent as the right of action was in the wife. The acts of her husband in collecting the rent are recognized and ratified however as she only claims for the period for which rent was not paid. The declaration sets forth the cause of action very clearly as a right existing in Fannie Braker and the question passed on was whether she was entitled to recover rent. An amendment of the record might have been made in the court below for in the pleadings Fannie Braker was the party whose right was being enforced, so an' amendment would have been clearly within the rule stated in Adams v. Edwards, 115 Pa. 211, and such an amendment should be considered as having been made in the court below or in this court when the case was fully heard and no right of the defendant abridged. The objection is technical and formal and insufficient in the present state of the record to justify a reversal: Com. v. Mahon, 12 Pa. Superior Ct. 616.
The lease signed by the defendant was offered without objection but it is now contended that there is such a variance between it and the lease declared on that the judgment cannot be sustained. None of the differences between the leases is important as affecting the merits of the issue. In date and term and amount of rent and all other respects involving the rights of the parties as set up by the pleadings they are the same. When therefore the defendant waited until after a trial on the merits it is too late after a verdict to raise the objection of variance if the matter was such as was the subject of amendment in *219the court below and as to this there can be no doubt. If the attention of the court and counsel had been called to the differences in the two documents the court would have permitted an amendment to make the lease pleaded conform to the lease signed by the defendant. There was no surprise for the lease offered in evidence was produced by the defendant on notice. While therefore there may have been some inaccuracies in the transcription of the lease as set forth in the declaration they do not affect the question at issue between the parties and the case having been tried on its merits the judgment will not be disturbed for that reason: Passenger Conductors’ Life Ins. Co. v. Birnbaum, 116 Pa. 565; Wampler v. Shissler, 1 W. & S. 365. We do not find any merit in the assignments of error and they are therefore dismissed. The judgment is affirmed.